Case 3:13-cv-00257-JAM Document 322-7 Filed 11/20/18 Page 1 of 18




                       Exhibit G
          Caseon
OT: But always 3:13-cv-00257-JAM
                 topic           Document 322-7 Filed 11/20/18 Page 2 of 18
                                                                         Pagel of 17


                                                                              User Name        PasswordLE.C:               Help         Regis
                                                                              r-    Rern,:vorer Me9




                                                                                                                                                    -,._ -4

           Forum                                                                                      Vendor Spoci ls:          Store
       'NewRttds FM:2                rtY1
                                             un. y   Forum Actions   Quick Links.                                                  Advanced Search


       it Forum     BMA/ 'v'Iodels          3 series & 4 Series (Eli, PO, 636, E46, 69x, F30, F32, F33, '44)    1975 - 1983 (621)
        OT: But always on topic




        If this is your first visit, be sure to check out the FAQ by clicking the link above. You may have to register before you can
        post: click the register link above to proceed. To start viewing messages, select the forum that you want to visit from the
        selection below.

                                                                                       Results 1 to 25 of 66     age 1 of 3                  Last      o




       Thread: Cff:              c    s on topic
                                                                                                                                   Thread Tools


           03-12-2011,      44 AM

                                                                                                                   join Date:
                                     ,.ornscati                                                                    Location:
                                                                                                                                          Aug 2007
                                                                                                                                            CT USA
                                 Baurspotter                                                                       Posts:                     3,795
                                                                                                                   My Cars:     1982 323i Baur 81. 6
                                                                                                                                               more


          OT: But always on topic
         I hate to be that guy, but.., here we go again. It
         happens. Item from today's local paper.

        Waterford     A 21-year-old man was killed Friday
        afternoon after the car he was working on in a home
        oaracie fell on top of him, according to police and
        emergency responders.
        The injured person was extricated from under the
        car by firefighters from the...


        http://theday.newspaperdirect.com/epaper/showlink
        .aspx?bookmarkid=JV0RQIJQUHW1&issue=199520
        11031200000000001001&article=e295a1c6-9afc-
        44bc-bee9-d053389c46ce

        Stay safe, fellas. Always, always use redundant
        safety systems whenever you are under the car.
        Please.
        Last edited by tornscatl; 03-12-2011 at 10:59 An



        Tom                                                                                                DEFENDANT'S
        SE Connecticut
         1982 323i Batir, 1977 320i (carbed),
         1978 320i (parts)
         1991 325ix 5 speed, 1989 325ix (winter),                                                        /
                                                                                                      ÍEXHIBIT

http://vvww. b i mme rfo rums. co m/fo rum/s ho wthread. php?1619552-0T-But-always-on-topic                                                     11/11/2014
          Caseon3:13-cv-00257-JAM
OT: But always    topic           Document 322-7 Filed 11/20/18 Page 3 of 18
                                                                          Page 2 of 17


       1989 325ic (summer)
       1973 2002 Malaga (with frosting)
       1975 Mercedes W115 300D (The Departed)
       the late 1979 323i Euro (project, Now Departed)

       Visit my blog: Baurspotting
       http://baurspotting,blogspot.com/

       BWR PWR!

                                                                                                                    Reply With Quote

                       03-12-2011, 10:49 AM
                                                                                                                    Join Date:             Nov 2007
                               r::;5      dbisprt580                                                                Location:          Charlotte, NC
                                      °   Member                                                                    Posts:                     1,016
                                                                                                                    My Cars:       02 530/5 sport,68
                                                                                                                                             Camaro
                   A    or--
                                  o
               o

               I know, I know                      I do MOST of the time.   (7.b.   I should ALL of the time. I've got two kids now!




                                                                                                                                  Reply With Quote


                       03-12-2011,          12:05 PM
                                                                                                                     Join Date:            Oct 2004
                                                   jrcook320,:,                                                      Location:           Akron, Ohio
                                                   Member                                                            Posts:                    6,540
                                                                                                                     My Cars;        81 E21 320i, X5
                                                                                                                                             manual




               indeed. You can't be too safe. No amount of comfort, convenience, or time ,jns is worth your
               life.




httn://www.bimmerforums.com/forum/shovvthread.p1Ip?1619552-0T-But-a1ways-on-topic                                                     11/11/2014
          Case on
OT: But always 3:13-cv-00257-JAM
                  topic          Document 322-7 Filed 11/20/18 Page 4 of 18
                                                                          Page 3 of 17




                                                                                                 Reply With Quote

                 03-12-2011,   12:38 PM                                                                                        #4

                                      gsuniZZZ*0                                                 Join Date:               Jul 2010
                                                                                                 Location:      downi ngtown, pa
                                      Member
                                                                                                 Posts:                      2,347
                                                                                                 My Cars:                1978 320i




               always double check those jack stands EVERY time before you climb underl i wanna be the oldest
               shadetree mechani.c. on earth. like to see everybody around to give me advicel good post. rip to the
               young man lost.



                                                                                                              Reply With Quote

                 03.-12-2011, 02:57 PM                                                                                         45

                                                                                                 Join Date:            Feb 2011
                                                                                                 Location:       Greensburg, PA
               Member                                                                            Posts:                       108
                                                                                                 My Cars:                1980 320i

               That's sad. I've had about half the weight of a 96 Intrepid on me before. The front jackstands went
               straight through the framerails(rusted-little did I know). I was doing bottom end work while my
               buddy Don was doing the rear wheel cylinders on our buddy's car. Don nearly had a heart attack
               when the car fell on me. Luckily the rear jackstands held and the car was high enough from them
               that I wasn't pinned. Scary, but I got out, finished my beer, jacked the car back up, and finished
               torquing the oil pan. It never did drive straight after that day. lust like gsum said, check, check,
               and double check that jackstands EVERY time, just in case.


                                                                                                              Reply With Quote

                     2-2011,   02:59 011                                                                          r#-6


                                                                                                 Join Dale:              Feb 2009
                                                                                                 Location:      Spring Valley, CA
                                      Free Bird                                                  Posts:                    14,353
                                                                                                 My Cars:           78 BMW 320i




               I once had a nightmare about a car falling on me, freaked my shit.
               ALWAYS double/tripple up on safety, and chock the wheels.
               DO NOT rely on a hydraulic jack, it is designed ONLY to lift the car, not to hold it.

               Yea - gsumzzz, that's an excellent point, reminds me of yesterday; make certain the stand(s) are
               tight and have not shifted while manuevering other parts of the car.

               jackstands
               jackstands
               jackstands
               wheel chocks



hap ://www. bimrnerfòrums.com/forurnlshowthread. php'?1619552-0T-B ut-always-on-topic                            11/11/2014
         Case 3:13-cv-00257-JAM
OT: But always on topic         Document 322-7 Filed 11/20/18 Page 5 of 18
                                                                         Page 4 of 17


       wheel chocks
       wheel chocks
       double check
       double check
       double check

       Especially if the earth shakes 0:
       If I was sloppy when that 7.3 hit socal last year, I'd been a gonner...




                            If you're trying to make me feel better about this scenario, give it up.



                                                                                                       Reply With Quote

                 03-12-2011,   10:30 PM

                                                                                                       Join Date:            jun 2009
                                                                                                       Location:           Napa Valley
                                      Member
                                                                                                       Posts:                   1,379
                                                                                                       My Cars:             1983 320i




               You were under a car during an earthquake? That doesn't help. I'm very squimish about laying
               underneath my car. I'm doing everything right, redundant jack stands, wheel chocks, a block of
               wood thicker than I am next to where I'm working but I am uncomfortable every second I'm under
               there. A fear of tight spaces. A few years back I worked in a winery as a barrel monkey. Required to
               climb a stack of 10 barrels, about 20 plus feet, hanging onto the rack with a filler wand in the other
               hand. I was afraid of heights. I was trained and very alert but couldn't shake the vertigo. On the 3rd
               day I was about half way up the stack and the feeling just lifted and never came back. I'm hoping
               that the same thing will happen if I persist beneath the belly of the beast.
               Last edited by liahtsmith; 03-12-2011 at 11:01 PM.



                                                                                                                    Reply With Quote

                 0220l1, 11:56 PM
                                                                                                       Join Date:             Feb 2009
                                      epmediao                                                         Location:      Spring Valley, CA
                                      Free Bird                                                        Posts:                    14,353
                                                                                                       My Cars:           73 BMW 320i




               I was under one of the cars 2 days before the earthquake, I was just making a point 0
               I was here, on the bfc when it hit, listening to kgb on the radio, and sniffing the turkey in the oven

               But yea - scary thought, don't wish to experience that...
               Last edited by epmedia; 03-13-2011 at 12:06 AM.




httn://www.bimmerforums.com/forum/showthread.php?1619552-0T-But-always-on-topic                                        11/11/2014
          Caseon
OT: But always 3:13-cv-00257-JAM
                 topic           Document 322-7 Filed 11/20/18 Page 6 of 18
                                                                         Page 5 of 17




                                                                                        --   -

                                        If you're trying to make me feel better about this scenario, give it up....



                                                                                                                      Reply With Quote

                        0343-2011,             01:45 AM                                                                                           #9

                                                    iester3230                                                        Join Date:
                                                                                                                      Location:
                                                                                                                                             Feb 2005
                                                                                                                                           Tigard, OR
                                                    Member                                                            Posts:                     3,026
                                                                                                                      My Cars:       '81 323i, '87 325




              Good grief. I'm always paranoid about jackstands & check them repeatedly, but the thought of an
              earthquake while under a car... Now paranoid to a new level...


              e21: 1981 2.5L sleeper
              e21: 1982 323i Baur TC 1 #4210
              e21: 1980 3231 project or parts car, can't decide
              e21: track car project
              e46: 325Xi'r




                                                  0,16
              ,   ---4 -,.'",:',4?   -..t: ;   - z :44 2 !           ..,




                  click here for the latest updates


                                                                                                                                   Reply With Quote

                                               02:10 AM                                                                               f,t 10
                        03-13..2011,

                                                                                                                      Join Date:             Feb 2009
                                                             media,                                                   Location:      Spring Valley, CA
                                                         Flee Bird                                                    Posts:                    14,353
                                                                                                                      My Cars:           73 BMW 320i




                    s




                  I was lucky to be 2 days ahead of it, I suppose?
                  I was comfy to take a nap under the car before the 7.3, but not anymore!

                  I started using 18" rounds of wood for the big jobs after that:




httn://www.bimmerforums.com/forum/showthread.php?1619552-0T-But-always-on-topic                                                        11/11/2014
          Caseon
OT: But always 3:13-cv-00257-JAM
                 topic           Document 322-7 Filed 11/20/18 Page 7 of 18
                                                                         Page 6 of 17




                                                                 It   --;;;   -




                                                                                                                         .r.--

                                                                                                             '   ' * `";',if ;
                                  s      ''".-

                                                    *I   ,,,.-
                                                                                      .*¡°*?*:**J1   -                    ,

                                                                                  -
                                                                 -



                                                                                                T                                e-



                                                                                      tspOrt" -          -   _




        Last edited by epmedia; 03-13-2011 at 02:25 AM.




                               If you're trying to make me feel better about this scenario, give it up....



                                                                                                                                      Reply With Quote


               1
                     03-13-2011, 02:31 AM

                                                                                                                                      Join Date:           Oct 2005
                                           Z---ranzE210                                                                               Location:       Canberra, ACT,
                                           Member                                                                                                             Straya
                                                                                                                                      Posts:                   2,584
                                                                                                                                      My Cars: 82' E21 318i, 92 MB-
                                                                                                                                                                 180E



                   I've never considered that. Glad we don't get quakes in Australia.


                   The most important thing is balance." - KT



                                                                                                                                                   Reply With Quote

                     03-13-2011       03:42 PM                                                                                                        tt.-12



                                                 frosty320i.                                                                          Join Date:
                                                                                                                                      Location:
                                                                                                                                                              Jan 2010
                                                                                                                                                     corvallis, OR USA
                                                 Member                                                                               Posts:                        59
                                                                                                                                      My Cars:       82 - 320is / 81 -
                                                                                                                                                                 320i




nun ://www.bimmerforums.com/forum/showthread.php? 1 61 9 5 5 2-0T-But-alway s-on-topic                                                                11 /1 1 /2014
          Caseon
OT: But always 3:13-cv-00257-JAM
                 topic           Document 322-7 Filed 11/20/18 Page 8 of 18
                                                                         Page 7 of 17




         Jacking points ??
       It's not always clear to me where the best jacking points are on an e21.
       I've been placing jack stands under what appears to be a frame rail. Its about a foot inside past
       where the trunk jack fits in its pocket under the door. The jack stand cradles it nicely but it does
       seem kind of soft being hollow tubestock.
       The Haynes manual is vague to me saying only to place jack stands under "bodyframe members".
       Anybody out there have actual photographs of the appropriate bodyframe members.
       I didn't see anything in the FAQ .



                                                                                               Reply With Quote

                  03-14-20'   08:08 AM                                                                         4/.13


                                    temscati 0                                                 Join Date:
                                                                                               Location:
                                                                                                                       Aug 2007
                                                                                                                        cr USA
                                    Baurspotter                                                Posts:                   3,795
                                                                                               My Cars:     1982 323i Baur & 6
                                                                                                                         more

               Front page followup article about the young man killed under his car.

               Ready for this? Yes, he was working under his BMW. Changing the            jack failed.

               Very sad, sounds like he was a great kid, too.


               Article rank
               14 Mar 2011
               The Day
               By JEFFREY A. JOHNSON
               Day Staff Writer
               Waterford man died doing what he loved most

               Garage accident victim's family recalls his love of fixing cars
               Waterford Ask Fred Klorczyk to share the passions of his son, Christian, and he takes you to the
               garage.
               Walking down a few steps, Klorczyk stops in front of a huge, black Craftsman toolbox. Pulling out a
               few drawers, he uncovers tools for every task imaginable.
               Screvvdrivers. Crescent wrenches. Mallets. All organized perfectly. All the "Private Property of
               Christian R. Klorczyk, Hisself," as noted by the toolbox's personalized inscription.
               The rest of the garage is kept in similar fashion, with cans of WD-40, bottles of transmission fluid
               and car parts all lined neatly on shelves within arm's reach.
               " This is him," Klorczyk said of his son on Sunday afternoon. "This isn't my other sons. This is him."
               Indeed, the care Christian Klorczyk shovved in working on cars and other projects will be one thing
               his friends and family remember most about him.
               The 21-year-old died Friday after a BMW he was working on collapsed on him in the family garage.
               Fred Klorczyk said that a floor jack likely failed while his son was under the car changing the oil.
               Christian, a Waterford High School graduate, was a senior at the University of Connecticut and was
               studying rinánce. A dean'sliststudent, accordingto his parents, Christian alsohada passion for
               snowboarding and race cars and a knack for sarcasm and well-timed jokes.

               He was usually smiling, his best friend, Jordan Ransom, said Sunday. And Ransom learned firsthand
               that he could count on Christian.
               When Ransom lost his spleen in a snowboarding accident in Colorado two years ago, it was Christian
               and his older brother, Frederick, who helped keep Ransom, 21, in high spirits through an
               emergency surgical procedure and a weeklong recovery.
               "You could tell every time you ran into him that he was such a positive person. He's never really
               been one to get down about too much," said Ransom, also a UConn student. "He's always looking at



http ://www.bimmerforums. com/forum/showthread.php?1619552-0T-But-always-on-topic                              11/11/2014
          Caseon
OT: But always 3:13-cv-00257-JAM
                 topic           Document 322-7 Filed 11/20/18 Page 9 of 18
                                                                         Page 8 of 17


       the brighter side of things. He's a great person to be around every day."
       Lynne Klorczyk, Christian's mother and a Waterford High School teacher, recounted a story Sunday
       in which Christian and his brothers, Frederick and Parker, now 18, set up a makeshift toll booth in
       front of a Nordstrom in a mall. Theboys solicited patrons for $1 bills.
       Similar mischief was commonplace for the three boys, although they were forced to grow up ahead
       of schedule, according to their father. About eight years ago, Fred Klorczyk, an engineer who is now
       group vice president at MISTRAS Group, said he underwent a high-risk procedure to correct a
       degenerative disc disease.
       Before and after the surgery, his sons were left to take on responsibilities around the house. That
       left Christian as the family handyman.
       "All I can say i s he became a man. He didn't cause problems," Fred Klorczyk said.
       Christian was also a member of the Zeta Beta Tau fraternity at UConn and worked in London for a
       hedge fund two years ago. He decided against attending law school recentiy, his father said, and
       was considering his postgraduation career options.
       His older brother said that he could envision Christian finding a way to stay involved with cars or
       snowboarding. Frederick Klorczyk added that he'll always remember his brother's upbeat
       disposition.




                 "Really his smile. That'swho he was," Frederick Klorczyk said. "He was always happy."
        ff.johnsonPtheday.com


       Tom
       SE Connecticut
       1982 323i Baur, 1977 320i (carbed),
       1978 320i (parts)
       1991 325ix 5 speed, 1989 325ix (winter),
       1989 325ic (summer)
       1973 2002 Malaga (with frosting)
       1975 Mercedes W115 300D (The Departed)
       the late 1979 323i Euro (project, Now Departed)

       Visit my blog: Baurspotting
       http://baurspotting.blogspot.com/

       BWR PWR!

                                                                                             Reply With Quote

                                                                                                                         4 14
                     4-2011, 09:04 AM
                                                                                             Join Date:            Jul 2010
                                    gsunizzz,:,                                              Location:      downingtown,pa
                                    Member                                                   Posts:                   2,347
                                                                                             My Cars:               1978 3201




               i am sure if Christian was here now, he would tell all of us to put SAFETY FIRST before picking up a
               tool. i hear you Christian! go with GOD.


                                                                                                          Reply With Quote

                                                                                                             #-15
                  03-14-2011, 06:58 PM
                                                                                             Join Date:            Feb 2009
                                                                                             Location:      Spring Valley, CA
                                    Free Bird                                                 Posts:                   14,353
                                                                                              My Cars:          73 BMW 320i




httn://www.bimrnerforums.com/forum/showthread.nhp?1619552-0T-But-always-on-topic                             11/11/2014
         Case on
OT: But always 3:13-cv-00257-JAM
                  topic          Document 322-7 Filed 11/20/18 Page 10 of Page
                                                                          18 9 of 17




       As I said earlier:
       DO NOT rely on a hydraulic jack, it is designed ONLY to lift the car, not to hold it.

       All my hydraulic jacks leak down...

                 Originally Posted by frosty320in
             It's not always clear to me where the best jacking points are on an e21.
             I've been placing jack stands under what appears to be a frame rail. It's about a foot inside past
             where the trunk jack fits in its pocket under the door. The jack stand cradles it nicely but it does
             seem kind of soft being hollow tubestock
             The Haynes manual is vague to me saying only to place jack stands under "boo'yframe members".
             Anybody out there have actual photographs of the appropriate bodyframe members.
             I didn't see anything in the FAQ


       There is no definitive answer, every situation is different.
       All I can say is that the frame under the doors is not super strong.
       Last edited by epmedia; 03-14-2011 at 07:01 PM. Reason: Automerged Doublepost




                            If you're trying to make me feel better about this scenario, give it up....



                                                                                                          Reply With Quote
                              --.-^-
                         -2011, 05:16 PM

                                                                                                          join Date:
                                                                                                                            -- ---
                                                                                                                        11,16


                                                                                                                             Mar 2011
                                                                                                          Location:      Waterford, CT
                Member                                                                                    Posts:                   20
                                                                                                          My Cars:     2001 3254 2010
                                                                                                                                 535xi



                 I am Christian Klorczyk's father
                Good Day,


                I feel that I must respond to this post for the sake of accuracy, the honor of my son and family
                name and also to attempt to save other lives.



                Lynne and I are the parents of three sons, Frederick III, Christian, Parker and our "adopted sons",
                his twin brother Jordan, Dimitri and Dan - all "carguys".




                                                                               11/11/2014
littn://vvww.bimmerforurns.com/forum/showthread.php?1619552-0T-But-always-on-topic
          Caseon
OT: But always 3:13-cv-00257-JAM
                 topic           Document 322-7 Filed 11/20/18 Page 11 of 18 10 of 17
                                                                       Page



       As stated in the article....



        The 21-year-old died Friday after a BMW he was working on collapsed on him in the family garage.
       Fred Klorczyk said that a floor jack likely failed while his son (Christian) was under the car changing
       the oil."

       Jeff Johnson did a great job on the article on our son, brother and friend and I thank him for that.
       Jeff was a true gentleman who talked to us for hours in our darkest times to get an accurate
       depiction of our son and family. However, and unfortunately we do not have it on tape, nor is Jeff a
       "gearhead" and doesn't really understand jacks, jackstands and multiple layers of safety. I never
       said, nor is it accurate to say "that a floor jack likely failed..."

       Christian is an experienced mechanic who started working on cars and following Formula 1 when he
       was a small child. He and our whole family witnessed Ayrton "Magic" Senna die at Tamburello 15
       years ago. Yes, Christian was only six at the time and he would wake all of us up at 6:30AM to
       watch the pre-race show in Italy on satellite.

       Christian is a true car guy as are his brothers and friends. My business is in the most safety
       conscious market in the world - nuclear boats, nuclear ships and nuclear power plants. That
       mentality is my life - has been since I was a kid engineer out of school. Ask any of my employees
       how I feel about safety. They have the right to stop any job and call me at anytime as no one is to
       ever get injured on our jobsites. This naturally carried over to my homelife. By the way, my father
       was a large machine mechanic by trade and a "gearhead" by avocation. No one would use the
       wrong tools - we have them all and all are of quality. No one in my garage or driveway would ever
       go under a car with only a jack of any kind holding it up. The jack elevates the car, jackstands
       support at proper points while working underneath and the jack is removed to improve accessibility.
       Period. Block the wheels if necessary. Emergency brake on. Car in gear. A lift would be better but
       we just were not at that point in our lives yet.
       Christian had the right front tire off so that he could shine his double halogen lights on the work
       area and see clearly. He also had that tire/wheel under the right front rotor as an extra measure of
       safety as is a habit of ours when possible. He had four ton Craftsman jackstands in use. Two were
       just bought at Christmas when I sent him to buy a new jack since ours is getting to be five years
       old. Hydraulic cylinders and seals degrade over time. He didn't buy the jack since he felt what
        Sears, etc., had were junk so he bought more four ton stands but without safety pins. I did not
        realize there were redundant safety stands until.., it was too late.


       Christian was using my father's creeper for the first time. He found the creeper when cleaning the
       garage over Christmas. When he applied torque to the ratchet handle to break the plug loose, he
       experienced the law of physics of "equal and opposite reaction". As the plug broke loose, the
       creeper did also in a direction opposite to the torque vector Christian applied. Some part of
       Christian's body, some part of the creeper, the mallet beside him, something - we have no video,
       just supposition and theory... tripped the right front jackstand lever inadvertantly from the
       underside and a ton of the BMW E46 3 series xi crushed his chest and his right cheekbone. He never
       took, or could even attempt to take a second breath. Death was immediate and painiess. If I were
       beside him at the time this occurred I could have done nothing to save him. This has been verified
       by five friends of mine who are doctors. I used the floorjack Christian used to elevate the car to get
       the car off of him. It was parallel to the car just as he would place it when he removed it from the
       jackpoint. I had to engage the cylinder with clockwise rotation which tells me Christian removed it
       per proper procedure. I had the jack underneath and car off him in seconds. Jackstands were under
       before I crawled from under the valance while Lynne called 911. Lynne came under with me from
       the wheelwell and had a pulse on his neck. She said he it was strong. I was doing chest
       compressions and trying to get a verbal response until the EMTs got there. When I heard LIFESTAR
       waved off over the EMT radios I had a sick, sick feeling.


        A critical factor, in my professional engineering opinion, is that the creeper raised his body 3.5"
        higher than it would have been if he would have been working on the concrete as he was used to. It
        also raised his head 4.5" higher as there is a foam pillow headrest. Both creeper caster wheels at
        the head position were sheared-from the creeper. I can only wonder that if Christian did not use the
        creeper would he have had the jackstands that high, would the energy at 9.8 m/sec squared have
        been decreased to a minimum so that if the freak accident happened he would have been injured
        less, would the extra measure of the tire under the rotor have saved his life Without the extra




http ://www. bimmert òrums.com/forurn/showthread.php?1619552-0T-But-always-on-topic                         11/11/2014
          Caseon
OT: But always 3:13-cv-00257-JAM
                 topic           Document 322-7 Filed 11/20/18 Page 12 of 18 11 ot 17
                                                                       Page


       creeper height, would he be alive today? Only God knows.


       Christian is a fine, fine man who was known for his smile, intelligence, passion and willingness to
       help anyone at anytime... just like all of his brothers and "adopted brothers". The five of them and
       myself were his pall bearers. He would have it no other way. We were that close.


       Also, to my fellow "carguys" and "gearheads", please learn from this tragedy. Scrap your cheapo
       jackstands... do your research, find the best jackstands there are, use the secondary and tertiary
       safety factors, do not fall to the temptation of human nature and operator error - use the extra
       safety factors! It rnay save your life, or maybe the life of you son. Had I would have known such
       Christian would be with us today.


       Lastly, if you want to drive fast please do not do it on the road. Racetracks are readily available for
       that adrenaline rush we all crave. Track days with instructors are cheap and you are protected far
       more than


       Godspeed Christian! May you be driving God's Veyron for him.


       Please feel free to cut and past this article anywhere you think it may prove valuable to fellow
       "carguys". I pray that none of you ever suffer such a tragedy, May God Bless you all.




       Frederick J. Klorczyk, Jr,
       Waterford, CT
       fjk143Thaol.cOrn
       Last edited by HMI; 03-23-2011 at 05:17 PK Reason: typo



                                                                                                Reply With Quote

                                                                                                                            #117
                   03-23-2011, 05:56 PM
                                                                                                 Join Date:            Sep 2005
                Tom Do                                                                           Local:ion:        rnonterey, ca.
                Member                                                                           Posts:                   10,921
                                                                                                 My Cars:      e21, e30 n13. e46
                                                                                                                            330ci


                Frederick,

                as a father and a car guy, i feel for you and your family. may your son rest in peace.

                tom


                Tom D
                77 e21 - n142
                88 e3Orn3
                04 330 dinan3
                84 r100Ort
                02 r115Ors
                all of them gray



                                                                                                              Reply With Quote


                   03-2$-2011, 06:54 PM                                                                          #18

                                                                                                 Join Date:            Aug 2007
                                      toniscati                                                  Location:               CT USA




httn://www.bimmerforu s.com/forum/showthread.php?1619552-0T-But-always-on-topic                                  11/11/2014
         Case on
OT: But always 3:13-cv-00257-JAM
                  topic          Document 322-7 Filed 11/20/18 Page 13 ofPage
                                                                          18 12 o 17


                            Baurspotter                                                 Posts:                  3,795
                  t                                                                     My Cars:   1982 323i Baur & 6
             1


                                                                                                                more

       Amen.


       As the father of two grown sons, I can only imagine the sorrow and pain you and your family have
       experienced the past two weeks. Words fail to capture the depth of sadness we feel at your loss.
       Please accept my sincere and heartfelt condolences. Thank you for sharing your thoughts with us in
       your beautiful letter.
       I posted my original post in several other forums, and, based on some of the responses received,
       knovv Christian's story has been read around the world. Many people now know what a great kid he
       was, and he may have even saved a life. I know that can in no way make up for his loss, but I hope
       it is some small consolation to you.
       God be with you.

       Tom
       Niantic


       Tom
       SE Connecticut
       1982 323i Baur, 1977 320i (carbed),
       1978 320i (parts)
       1991 325ix 5 speed, 1989 325ix (winter),
       1989 325ic (summer)
       1973 2002 Malaga (with frosting) 0
       1975 Mercedes W115 300D (The Departed)
       the late 1979 323i Euro (project, Now Departed)

       Visit my blog: Baurspotting
       http://baurspotting.biogspot.com/

       BWR PWR!

                                                                                                   Reply With Quote


                   03-23-2011, 07:11 pm                                                                          #'19

                                                                                                   join Date:           Feb 2009
                                     epmedia,                                                      Location:    Spring Valley, CA
                                     Free Bird                                                     Posts:                  14,353
                                                                                                   My Cars:         78 BMW 320i




                 Hi Frederick J. Klorczyk, Jr.
                 I cannot imagine the loss of a son, I have 2 of my own that work on their cars too.
                 God be with your family, and your lost son RIP.
                 My heart goes out, tears too...

                 This forum gets searched by bats daily, the word is spread globally.




hap ://www.bimmerforums.com/forum/showthread.php?1619552 -0T-But-always-on-topie                                 11/11/2014
          Caseon
OT: But always 3:13-cv-00257-JAM
                 topic           Document 322-7 Filed 11/20/18 Page 14 of 18 13 ot 17
                                                                       Page




                                                                                             Reply With Quote

                03-25-2011, 06:36 PM                                                                                    820

                                         tomscati                                            Join Date:
                                                                                             Location:
                                                                                                                  Aug 2007
                                                                                                                    CT USA
                           t             Baurspotter                                         Posts:                  3,795
                                                                                             My Cars:     1982 323i Baur & 6
                                                                                                                       more

              This was a post by "potenza" in another forum, in response to Frederick K's post. The pics are worth
              looking at.... Homemade safety stands. Look pretty good to me. What do you guys think?


              "My condolences for your loss. An honorable man, BMW enthusiast and Fi fan that enjoys working
              on and racing cars and a gun enthusiast... sounds very much like myself.

              I lost a friend working under jack-stands last year. It's a heart-breaking experience. We don't really
              know what happened, but it vvas the same scenario that the car was on jack stands and something
              happened to make the car fall.

              For me, it put an overwhelming exclimation on safety in the garage. I don't trust jack stands
              anymore and if I have to use them I have redundancy beyond just a wheel under the car. I ended
              up building these for anything that doesn't require wheel removal:"


              htto://l220.photobucket.com/albums/d...i/IMG 0533.jpg



                     '270.photobucke.q.comialbums/d...i/IMG 0529.jpg
              Last edited by tomscat1; 03-28-2011 at 02:27 PM.



              Tom
              SE Connecticut
              1982 323i Baur, 1977 320i (carbed),
              1978 320i (parts)
              1991 325ix 5 speed, 1989 325ix (winter),
              1989 325ic (summer)
              1973 2002 Malaga (with frosting)
              1975 Mercedes W115 300D (The Departed)
              the late 1979 323i Euro (project, Now Departed)

              Visit my blog: Baurspotting
              http://baurspotting.blogspot.com/

              BWR PWR!

                                                                                                          Reply With Quote

                03-25-201 .1.,   06:43
                                                                                             kin Date:             Nov 2007
                                         5110._        __e                                   Location:      Seattle, WA USA
                                         Member                                              Posts:                     937




hap ://www. bimmerforums. com/forum/showthread.php?1619552-0T-But-always-on-topic                            11/11/2014
          Caseon
OT: But always 3:13-cv-00257-JAM
                 topic           Document 322-7 Filed 11/20/18 Page 15 of 18 14 of 17
                                                                       Page


                                                                                          My Cars:     '83 3231, '82 3201,
                                                                                                              06 mazda5




       awesome wheel blocks, gonna build some soon.



                                                                                                     Reply With Quote

             I     03-27-2011, 01:12 PM                                                                                            #22

                                                                                                     :loin Date:           Mar 2011
                                                                                                     Location:         Waterford, CT
                 Member
                                                                                                     Posts:                          20
                                                                                                     My Cars:       2001 325xi, 2010
                                                                                                                                535xi


                  Jackstand suggestions...
                 until I design my own sailor proof stand.., of course, the chosen support point is equally important
                 as well.. take a look at these. Keep in mind, a single ratchet six ton stand killed my son, and he
                 had two in place plus a tire/wheel assembly under the rotor on the side the stand dropped. Don't
                 save money on safety!!!

                 Link: Ar lazon,con    jack stands: Automotive

                 See items 4, 7, 11, 50, (60, 63 - kinda like the bases on these and distribution of weight but need
                 to see the steel specs), 67 and 103. Personally, I am liking the pin only stands now as human
                 performance does not enter into the equation. You don't pin it, it doesn't work. The double safety
                 ratchet/pin design requires human performance to put the pin in. Without it, what do you have? A
                 ratchet stand.

                 Also, I was taught as an engineer that you do your calcs and multiply by seven for safety and
                 certainty. Hence, my suggestion you look at high tonnage capacity stands.

                 It is a life afterall - maybe yours - put a price on it. To have my son back I'd liquidate all I have and
                 move to a tent.

                 Frederick Klorczyk, Jr.


                                                                                                                   Repiy With Quote

                   (r-77-2311, 02:16 PM                                                                               #23

                                                                                                     :loin Date:            Jan 2011
                                                                                                     Location:        Stony Point, NY
                 Member                                                                              Posts:                         103
                                                                                                     My Cars:                1983 32015

                 Thanks for the suggestions. I like the design on number 50 too. Not inexpensive but I will make
                 getting safe stands a priority over the next speed part purchase. I've been pretty lazy about safety
                 recently, frequently going under the car with only the jack holding it up, but no more. It's terrible
                 that often a tragedy is the only thing that gets people's attention. For what it's worth, you have
                 forced me to rethink what's important (my wife and kids over getting a job done more quickly) and
                 I will be changing my poor behavior every time I go under my vehicles.

                 Does anyone have any thoughts on how to use jack stands on the pinch weld lift points on BMWs?
                 I've used a block of wood with a groove cut into it so it lifts from the bottom of the rocker but stays
                 locked in place on the pinch weld seam. The wood is not a great choice because it's small and not
                 structurally sound. A set of grooved steel blocks would be ideal.
                 Last edited by cony440; 03-27-2011 at 02:23 PM.




http://www.bimmerforums.com/forum/showthread.php?1619552-0T-But-always-on-topic                                       11/11/2014
         Case on
OT: But always 3:13-cv-00257-JAM
                  topic          Document 322-7 Filed 11/20/18 Page 16 ofPage
                                                                          18 15 of 17




       83 320iS http://s56.photobucket.comialburns/g1...40/BMW0/020320i/
       2004 330xi




                                                                                              Reply With Quote

                  3-28-2011, 03:29 PM                                                                                      #24

                                     tomscatl                                                  Join Date:
                                                                                               Location:
                                                                                                                      Aug 2007
                                                                                                                       CT USA
                                     Baurspotter
                                                                                               Posta:                    3,795
                                                                                               My Cars:     1982 3231 Baur St 6
                                                                                                                         more

              I inherited a set of steel ramps, but I have never used them. Those ramps, along with a set of
              'potenza's' homemade wood wheel supports, and a set of sturdy jack stands with safety pins are
              looking pretty attractive at this point. Ratchet-type jack stands had always seemed pretty safe, but
              the potential for some sort of accidental contact with the release lever .... and its consequences ....
              never occurred to me as a possibility.

              Now I can't get it out of my head. Which is probably a good thing. It could happen.

              For example, I had usually positioned the release lever for my convenience when I was ready to
              remove the stand..,. not thinking of positioning it to avoid any inadvertent contact. No more.


              Tom
              SE Connecticut
              1982 323i Baur, 1977 320i (carbed),
              1978 320i (parts)
              1991 325ix 5 speed, 1989 325ix (winter),
              1989 325ic (summer)
              1973 2002 Malaga (with frosting) 0
              1975 Mercedes W115 300D (The Departed)
              the late 1979 323i Euro (project, Now Departed)

              Visit my blog: Baurspotting
              http ://ba urspotting .blogspot.corn/

              BWR PWR!

                                                                                                            Reply With Quote

                03292011, 07:53 PM                                                                              #25

                       toar4r                                                                  Join Date:             Mar 2009
                                         _BMWo                                                 Location:      San Francisco, CA
                                 Mad Bimmerist                                                 Posts:                    13,516
                                                                                               My Cars:     E39 DINAN 5, E39T,
                                                                                                                           E53
                                                                                                                 Reins for Sale


                3,5   t..tertP


                Sincere Condolences to Mr. Klorczyk's and the Family




http://www.bimmerforums.com/forum/showthread.php?1619552-0T-But-always-on-topic                                 11/11/2014
          Caseon3:13-cv-00257-JAM
OT: But always    topic           Document 322-7 Filed 11/20/18 Page 17 Page
                                                                        of 1816 of 17


       I saw this thread posted somewhere else, I felt I should respond with at least my condolences to
       the Klorczyk Family and to Frederick. I don't know that there are words enough to overcome your
       loss and pain, but I wish you all the best and offer my sincere sympathies.

       To Christian - you left your mark, rest in peace.




                                                                                                      Reply With Quote


                                                                                       -Page 1 of 3    j23      )   Last iP

                                                                        Quick Navigation! -1975 - 1983 (En) I   I G--OTToP1



                                             «Previous Thread I Next Thread»


                                                               Posting Permissions
          Ding                                                 You may not post new           BB code is On
                                                               threads                        Smilies are On
          dcl.icio.us
                                                               YOU may not post replies       [IMG] code is On
       NIzacebook                                              You may not post               (VIDEO] code is On
       Twitter                                                 attachments                    HTML code is Off
                                                               You may not edit your posts
                                                                                              Forum Rules




                                                    VIA NOVW




                                                     mr*




                                   WAding c ress For
                                   sale
                                   (7)   heopydayssz.com

                                   2014 New wedding dress Up To
                                   70`)/00ff,Shop Now




hap ://www. bimmerfo rums.com/forum/showthread.php?1619552-0T-But-always-on-topic                                      11/11/2014
         Case on
OT: But always 3:13-cv-00257-JAM
                 topic           Document 322-7 Filed 11/20/18 Page 18 of 18 17 of 17
                                                                        Page



                                               Follow @Bimmerforums


         vB4 Default Style                                      Bimmerforums - The Ultimate BMW Forum Archive Top

                                    All times are GMT -4. The time now is 12:02 PM.

                                                Powered by vBulletin®
                             Copyright rf 2014 vBulletin Solutions, Inc. All rights reserYed.

                                      Copyright (,") 2001 - 20113 Bimmerforums.com
                             Bimmerforums.com is not affiliated with BMW NA or BMW AG.
                               All logos are registered trademarks of their official owners,
                                       Digital Point modules: Sphinx-based search




nttp://www.bimmerforums.com/forum/showthread.php?1619552-0T-But-always-on-topic                               11/11/2014
